Case 1:20-cv-01388-ENV-LB Document 15 Filed 03/25/21 Page 1 of 3 PageID #: 165




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------------- x
KENNETH T. CHAVEZ,                                             :
                                                               :
                                             Plaintiff,        :
                                                               :   MEMORANDUM & ORDER
                           -against-                           :
                                                               :   1:20-CV-1388 (ENV) (LB)
L2 LIU INC, d/b/a QUALITY INN NEAR                             :
SUNSET PARK,                                                   :
                                                               :
                                             Defendants. :
                                                              :
-------------------------------------------------------------- :
                                                               x

VITALIANO, D.J.


        Plaintiff Kenneth Chavez commenced this action against defendant L2 Liu Inc, d/b/a

Quality Inn Near Sunset Park Hotel (“L2 Liu”), alleging that its website contained insufficient

information concerning accessibility, in violation of Title III of the Americans with Disabilities

Act (“ADA”), the New York State Human Rights Law (“NYSHRL”), and the New York City

Human Rights Law (“NYCHRL”). Having received only radio silence from L2 Liu, Chavez

moved for default judgment, seeking an award statutory damages, compensatory damages,

punitive damages, declaratory and injunctive relief, and attorney’s fees. Dkt. 10. On February

26, 2021, Magistrate Judge Lois Bloom issued a Report and Recommendation (“R&R”), in

which she recommended granting in part and denying in part plaintiff’s motion for default

judgment. Dkt. 12. With notice given, no party has filed objections to the R&R. In accordance

with the applicable clear-error standard of review, see Dafeng Hengwei Textile Co. v. Aceco

Indus. & Commercial Corp., 54 F. Supp. 3d 279, 283 (E.D.N.Y. 2014), the Court has carefully

reviewed the R&R, and found it to be correct, well-reasoned, and free of any clear error. As a

result, the Court adopts the R&R with the modifications set forth below.
Case 1:20-cv-01388-ENV-LB Document 15 Filed 03/25/21 Page 2 of 3 PageID #: 166




       First, in assessing plaintiff’s entitlement to damages under NYSHRL, Judge Bloom found

that “plaintiff’s allegations are sufficient to establish a violation” of N.Y. Civ. Rights Law § 40-

c, but that plaintiff had not filed the requisite proof of notice to the New York Attorney General

under § 40-d. R&R at 14. Judge Bloom therefore recommended denying plaintiff’s request for

statutory damages without prejudice pending the filing of such proof. Id. Two weeks after the

R&R was docketed, plaintiff filed proof that he sent the required notice to the New York

Attorney General on March 14, 2020, in satisfaction of the notice requirement. Dkt. 13. The

Court therefore awards plaintiff the requested $500 in statutory damages under NYSHRL.

       Second, Judge Bloom recommended deferring the calculation of attorney’s fees until

plaintiff’s attorneys had an opportunity to demonstrate reasonable efforts to enforce the

recommended injunctive relief. R&R at 16. However, with all issues of liability and damages

resolved by defendant’s default, the Court does not see any cause to delay in calculating and

awarding plaintiff’s attorney’s fees in this case. Accordingly, the court refers the calculation of

attorney’s fees based on the current record to Judge Bloom for a supplemental report and

recommendation.

                                            Conclusion

       The R&R is adopted in line with the above modifications and plaintiff’s motion for

default judgment is granted. Chavez is awarded statutory damages in the amount of $500,

compensatory damages in the amount of $1,000, and injunctive relief as recommended by Judge

Bloom. See R&R at 13–14. An award of punitive damages is denied. R&R at 15. The Court




                                                  2
Case 1:20-cv-01388-ENV-LB Document 15 Filed 03/25/21 Page 3 of 3 PageID #: 167




refers the calculation of attorney’s fees to Judge Bloom for a supplemental report and

recommendation.



       So Ordered.

Dated: Brooklyn, New York
       March 24, 2021
                                                           /s/ Eric N. Vitaliano
                                                           ERIC N. VITALIANO
                                                           United States District Judge




                                                3
